This is an original proceeding in this court by the Union Construction Company and the United States Fidelity  Guaranty Company to review an order of the Industrial Commission awarding compensation to D.E. Horney. The Commission found that claimant, while in the employ of petitioner construction company, sustained an injury which resulted in permanent total disability, and awarded him compensation at the rate of $9.23 per week for 500 weeks, or a total of $3,615, together with hospital and doctor bills incurred by reason of the injury.
Petitioners contend that there is no evidence to support the finding of the Commission that claimant is permanently totally disabled. The evidence shows that on August 27, 1931, claimant, while engaged in the employ of petitioner construction company, received an injury to his chest from a blow by a crane bucket. Claimant ceased work several days, and his injury was treated by Dr. Phelps. Thereafter he returned to his work with petitioner and *Page 158 
remained until September 12, 1931, since which time he has been unable to work. He thereafter developed a severe case of tuberculosis. A hearing was had before the Commission on March 12, 1932. Dr. Phelps testified that claimant was then confined to his bed with tuberculosis; that he was at that time unable to do manual labor and was at least temporarily totally disabled. Dr. Moorman also testified that claimant was suffering with tuberculosis; that in his opinion it was doubtful whether he would ever recover. He, however, stated that, under proper treatment, there might be a degree of recovery, but, in his judgment, it was doubtful whether claimant would ever be able to do ordinary manual labor. This evidence is sufficient to sustain the finding that claimant was permanently totally disabled.
It is next contended by petitioners that the evidence is insufficient to sustain the finding of the Commission that claimant developed tuberculosis from the injury sustained. On this question Dr. Phelps testified that in his opinion claimant developed tuberculosis from the blow on the chest. There is medical evidence to the contrary, but the evidence of Dr. Phelps, under the rule applicable to industrial cases, justifies sustaining the award.
Petition to vacate is denied.
LESTER, C. J., and RILEY, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., absent.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 Rawle C. L. 812, 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title "Workmen's Compensation," § 116.